 



Exhibit 10.50
EQUIPMENT LEASE AGREEMENT
          This EQUIPMENT LEASE AGREEMENT (“Agreement”) is made and entered into
on August 7, 2003, by and between GK FINANCING, LLC, a California limited
liability company (“GKF”) and BAPTIST HOSPITAL OF EAST TENNESSEE, a Tennesse not
for profit corporation (“Hospital”), with reference to the following facts:
R E C I T A L S
          A. GKF owns a Leksell Stereotactic Gamma Knife Unit (the “Equipment”)
which it acquired from Elekta Instruments, Inc., a Georgia corporation
(“Elekta”).
          B. Hospital wishes to lease the Equipment from GKF, and GKF is willing
to lease the Equipment to Hospital, upon the terms, covenants, conditions and
agreements set forth in this Agreement.
A G R E E M E N T
          NOW, THEREFORE, in consideration of the mutual covenants, conditions
and agreements set forth herein, and for such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     1. Lease. Subject to and in accordance with the covenants and conditions
set forth in this Agreement, GKF hereby leases to Hospital, and Hospital hereby
leases from GKF, the Equipment. The Equipment to be leased to Hospital pursuant
to this Agreement shall include the latest approved Gamma Knife technology
available as of the date of this Agreement (i.e., Model C with Automatic
Positioning System), including all standard hardware and software related
thereto.
     2. LGK Agreement. Simultaneously with the execution of this Agreement,
Hospital and Elekta shall enter into that certain LGK Agreement (the “LGK
Agreement”) a copy of which is attached hereto as Exhibit A. Hospital shall
perform, satisfy and fulfill all of its obligations arising under the LGK
Agreement when and as required thereunder. Hospital acknowledges that GKF is a
third party beneficiary of the LGK Agreement and, in that capacity, GKF shall be
entitled to enforce Hospital’s performance, satisfaction and fulfillment of its
obligations thereunder.
     3. Term of the Agreement. The initial term of this Agreement (the “Term”)
shall commence as of the date hereof and, unless earlier terminated or extended
in accordance with the provisions of this Agreement, shall continue for a period
of ten (10) years following the earlier of July 1, 2005 or the date of the
performance of the first clinical Gamma Knife procedure (the “First Procedure
Date”) at the Site. Hospital’s obligation to make the payments to GKF for the
Equipment described in Section 8 below shall commence as of the First Procedure
Date.
     4. Certificate of Need; User License; GKF Policy Committee.
          4.1 GKF acknowledges that Hospital will require a certificate of need
(“CON”) issued by the Tennessee Health Services and Development Agency in order
to install

 



--------------------------------------------------------------------------------



 



and operate the Equipment at the Site. As soon as reasonably possible following
the date of this Agreement, Hospital shall apply for and use its best efforts to
obtain in a timely manner a CON for the installation and use of the Equipment at
the Site, and shall be reimbursed by GKF upon presentation of invoices not to
exceed an agreed upon budget for all costs and expenses relating thereto,
including all legal fees and expenses. GKF and Hospital shall agree in writing
on a CON cost budget prior to the preparation of the CON application. The
application for the CON shall be prepared in coordination with GKF, and shall
require the prior written approval of both GKF and Hospital prior to its
submission to the applicable authorities, which approval shall not be
unreasonably withheld. If either party has not approved or disapproved such CON
application in writing within thirty (30) days following its submission to such
party for approval, such party shall be deemed to have approved the same. The
CON shall be filed and owned by Hospital. In the event Hospital’s application
for a CON is denied, this Agreement shall automatically terminate and all
parties shall be released from the further performance of any obligations or
duties arising under this Agreement. If the CON application is denied, GKF and
Hospital agree to evenly share the costs of the CON application.
          4.2 Hospital shall, at its sole cost and expense, apply for and obtain
in a timely manner a User License from the Nuclear Regulatory Commission and, if
necessary, from the applicable state agency authorizing it to take possession of
and maintain the Cobalt supply required in connection with the use of the
Equipment during the term of this Agreement. Hospital also shall, at its sole
cost and expense, apply for and obtain in a timely manner all other licenses,
permits, approvals, consents and authorizations which may be required by state
or local governmental or other regulatory agencies for the development,
construction and preparation of the Site, the charging of the Equipment with its
Cobalt supply, the conduct of acceptance tests with respect to the Equipment,
and the use of the Equipment during the Term, as more fully set forth in
Article 2.1 of the LGK Agreement. GKF shall reimburse Hospital for its direct
costs to obtain a User License and any other licenses, permits, approvals,
consents and authorizations required by this Section 4.2 upon presentation of
invoices.
          4.3 This Agreement is subject to approval by the Policy Committee of
GKF. In the event GKF’s Policy Committee does not approve this Agreement, this
Agreement shall automatically terminate and all parties shall be released from
the further performance of any obligations or duties arising under this
Agreement.
     5. Delivery of Equipment; Site.
          5.1 GKF shall coordinate with Elekta and Hospital to have the
Equipment delivered to Hospital at 137 Blount Avenue, Knoxville, Tennessee (the
“Site”) on or prior to the delivery date agreed upon by Hospital and Elekta in
the LGK Agreement. GKF makes no representations or warranties concerning
delivery of the Equipment to the Site or the actual date thereof.
          5.2 Subject to Section 6 below, Hospital, at its cost and expense,
shall provide a safe, convenient Site for the Equipment. The location of the
Site shall be subject to the prior approval of GKF.
     6. Site Preparation and Installation of Equipment.

 



--------------------------------------------------------------------------------



 



          6.1 GKF, at its cost and expense, shall prepare all plans and
specifications required to prepare, construct and improve the Site for the
installation, use and operation of the Equipment during the Term. GKF’s Site
improvement responsibilities may include creation of several walls to assist in
the relocation of the department currently located in the Site. It is not
anticipated that GKF’s costs to assist in relocation of the department currently
located in the Site will be material. The plans and specifications (i) shall be
approved by Hospital, which approval shall not be unreasonably withheld or
delayed; (ii) shall comply in all respects with the site planning criteria
attached as Exhibit E to the LGK Agreement (collectively the “Site Planning
Criteria”); and (iii) to the extent required by applicable law, shall be
submitted to all state and federal agencies for their review and approval. GKF,
at its cost and expense, shall obtain and maintain all permits, certifications,
approvals or authorizations required by applicable federal, state or local laws,
rules or regulations necessary to prepare, construct and improve the Site as
provided above during the term of this agreement.
          6.2 GKF, at its cost and expense, shall prepare, construct and improve
the Site as necessary for the installation, use and operation of the Equipment
during the Term, including, without limitation, providing all temporary or
permanent shielding required for the charging of the Equipment with the Cobalt
supply and for its subsequent use, selecting and constructing a proper
foundation for the Equipment and the temporary or permanent shielding, aligning
the Site for the Equipment, and installing all electrical systems and other
wiring required for the Equipment. In connection with the construction of the
Site, GKF, at its cost and expense, shall select, purchase and install all
radiation monitoring equipment, devices, safety circuits and radiation warning
signs required at the Site in connection with the use and operation of the
Equipment. GKF shall be responsible for the shipment, storage, placement and
removal of all Cobalt and depleted Cobalt. Any depleted Cobalt supply shall be
properly disposed of by GKF at such time as GKF shall deem necessary, in GKF’s
sole and absolute judgment.
          6.3 In addition to construction and improvement of the Site, GKF, at
its cost and expense, shall be responsible for the installation of the Equipment
at the Site, including the positioning of the Equipment on its foundation at the
Site in compliance with the Site Planning Criteria.
          6.4 During the Term, GKF, at its cost and expense, shall maintain the
Site in a good working order, condition and repair, reasonable wear and tear
excepted.
     7. Marketing Support.
          7.1 Not less than ninety (90) days prior to the First Procedure Date
and the commencement of each succeeding twelve (12) month period during the
Term, GKF and Hospital shall jointly develop an annual marketing plan, budget
and timeline, which shall be implemented by Hospital with the support of GKF,
based on the approved budget and timeline. Hospital’s approval of such plan,
budget and timeline shall not be unreasonably withheld or delayed. If Hospital
has not approved or disapproved the same within thirty (30) days following its
receipt, Hospital shall be deemed to have approved the same. GKF shall be *
responsible for any out-of-pocket marketing expenses paid to unrelated third
parties that are included in the marketing plan budget. Any marketing efforts
conducted independently by Hospital shall be at Hospital’s expense, and subject
to coordination with GKF.

 



--------------------------------------------------------------------------------



 



          7.2 The Gamma Knife program at the Hospital shall be given a name
mutually agreed to by GKF and Hospital (the “Program”). All communications to
the public regarding the Program may identify the Program as being associated
with GKF and Hospital, provided that all such communications are in accordance
with the communications and marketing plan adopted or approved by Hospital and
GKF. Hospital shall use its best efforts to promote the Program and to encourage
the use thereof by the Public and medical community.
     8. Lease Payments.
          8.1 In consideration for, and as compensation to, GKF for (i) the
lease of the Equipment by GKF to Hospital pursuant to this Agreement;
(ii) payment of “Startup Costs”, (iii) the preparation by GKF of all plans and
specifications required to prepare, construct and improve the Site for the
installation, use and operation of the Equipment; (iv) the preparation,
construction and improvement of the Site as necessary for the installation, use
and operation of the Equipment; (v) the installation by GKF of the Equipment at
the Site; (vi) the marketing of the services to be provided using the Equipment;
and (vii) the maintenance by GKF of the Site and the Equipment in a good working
order, condition and repair, on a monthly basis, Hospital shall pay the “Lease
Payment” to GKF for each “Procedure” that is performed by Hospital or its
representatives or affiliates, that are directly or indirectly owned and/or
controlled, in whole or in part, by Hospital irrespective of whether the
Procedure is performed on the Equipment or using any other equipment or devices.
As used herein:
     (1) For each Procedure that is performed using the Equipment, “Lease
Payment” shall be equal to *. For each Procedure using any other equipment or
devices, Lease Payment shall be equal to the Technical Component Collections for
any other equipment or devices during each such month.
     (2) “Technical Component Collections” means the total amount actually
collected by Hospital or its representatives or affiliates during each month
from any and all payor sources, including, without limitation, patients,
insurance companies, state or federal government programs or any other third
party payors, as reimbursement for the technical component of each Procedure,
irrespective of whether the Procedure is performed on the Equipment or using any
other equipment or devices. The technical fees to be billed for Procedures
performed utilizing the Equipment during the Term of this Agreement shall be an
amount which is economically justifiable based upon GKF’s direct operating
expenses and its total project costs, together with a return thereon. Hospital
shall consult and mutually agree with GKF from time to time regarding the amount
of the technical fees to be billed by Hospital for Procedures that are performed
utilizing the Equipment and any revisions thereto. Subject to compliance with
the standard described in the preceding sentence, Hospital and GKF shall
mutually agree on the setting or revision of the amount of the technical fees
and the acceptance of technical fee component amounts with third party payors
prior to their implementation.
     (3) “Cost Component” means the costs incurred by Hospital during the
corresponding month for services and personnel associated with the

 



--------------------------------------------------------------------------------



 



performance of Procedures, excluding (i) Lease Payments, (ii) physician and
other professional fees, and (iii) direct or indirect administrative overhead
expenses. Hospital’s Cost Component shall be limited to those costs set forth in
the schedule attached hereto, as Exhibit 8.1, irrespective of whether the
Procedures are performed on an inpatient or outpatient basis.
     (4) “Procedure” shall mean any treatment that involves stereotactic,
external, single fraction, conformal radiation, commonly called radiosurgery,
that may include one or more isocenters during the patient treatment session,
delivered to any site(s) superior to the foramen magnum.
If no Procedures are performed utilizing the Equipment or any other equipment or
devices during any month, no Lease Payments shall be owing by Hospital to GKF
for such month. If Technical Component Collections relating to the Equipment are
less than Hospital’s Cost Component relating to the Equipment in any given
month, GKF shall reimburse Hospital for said shortfall, provided that Hospital
has complied with its obligations regarding the timely submission of claims as
set forth in Section 8.2 below, and provided, further, that GKF shall have no
obligation to reimburse Hospital for any shortfalls relating to any other
equipment or devices. No costs comprising Hospital’s Cost Component shall be
permitted to cumulate. All or any portion of any Cost Component which is not
paid in full by GKF to Hospital within thirty (30) days after GKF’s receipt of
Hospital’s invoice shall bear interest at the annual rate of five percent (5%)
in excess of the Federal Reserve discount rate then in effect as published in
the Wall Street Journal or similar publication (or the maximum monthly interest
rate permitted to be charged by law between an unrelated, commercial borrower
and lender, if less) until the unpaid Cost Component payment, together with all
accrued interest thereon is paid in full. If no Procedures are performed in a
given month, the only Hospital Cost Component incurred will be for physical
facility space, standard staffing costs and miscellaneous operating costs as set
forth in Exhibit 8.1.
          8.2 Within ten (10) business days following the end of each month (or
portion thereof) during the term of this Agreement, Hospital shall pay the Lease
Payments to GKF and shall concurrently inform GKF in writing as to the number of
Procedures performed during that month utilizing the Equipment and any other
equipment or devices. To facilitate Hospital’s billing and collection for
Procedures performed, within three (3) business days after any Procedure using
the Equipment is performed, the administrative support individual referenced in
Section 11.3 below shall provide Hospital with written confirmation of the names
of the patients treated. Hospital shall submit claims for reimbursement to the
appropriate payors for each Procedure within ten (10) days after the patient
receiving the treatment is discharged. Such claims shall be submitted under
Hospital’s provider numbers and license. Hospital shall also diligently follow
up any unpaid or denied claims and re-bill and/or contest the same where
appropriate so as to maximize Technical Component Collections. All or any
portion of any Lease Payment which is not paid in full within thirty (30) days
after its due date (date of Hospital’s cash receipt from payors) shall bear
interest at the annual rate of five percent (5%) in excess of the Federal
Reserve Discount Rate then in effect as published in the Wall Street Journal or
similar publication (or the maximum monthly interest rate permitted to be
charged by law between an unrelated, commercial borrower and lender, if less)
until the unpaid Lease Payment, together with all accrued interest thereon is
paid in full. If GKF shall at any time

 



--------------------------------------------------------------------------------



 



accept a Lease Payment from Hospital after it shall become due, such acceptance
shall not constitute or be construed as a waiver of any or all of GKF’s rights
under this Agreement, including the rights of GKF set forth in Section 20
hereof.
          8.3 Within thirty (30) days after the close of each month, Hospital
shall provide GKF with a written report indicating the status of billings and
collections for each Procedure performed during that month, including, without
limitation, the amount of the claim submitted, the amount received or denied for
each such procedure, and copies of the corresponding explanation of benefits
(EOB). Upon request by GKF, Hospital shall furnish to GKF information regarding
reimbursement rates from any or all payor sources for Procedures (applicable to
Procedures performed either on an inpatient or outpatient basis). If such
reimbursement rates should change at any time or from time to time after the
date hereof, in each instance, Hospital shall provide written notice thereof to
GKF within thirty (30) days of Hospital receiving notice thereof. Prior to
entering into or renewing any third party payor contracts for the provision of
Procedures utilizing the Equipment, Hospital shall consult with GKF regarding
the terms and provisions thereof, including the technical component
reimbursement rates. GKF shall maintain the confidentiality of all information
provided to GKF by Hospital with regard to Procedure charges, billing and
reimbursement rates.
          8.4 The parties acknowledge that the Lease Payments to GKF and
Hospital’s Cost Component reflect their respective fair market value, and are
not determined in a manner that takes into account the volume or the value of
any referral or other business generated between the parties.
          8.5 Within ten (10) days after Hospital’s receipt of written request
from GKF, GKF shall have the right to audit Hospital’s books and records
(including, without limitation, the books and records pertaining to any other
Radiosurgery equipment and devices) during normal business hours to verify the
Technical Component Collections and Hospital’s Costs Component, and Hospital
shall provide GKF with access to such books and records on Hospital’s premises.
          8.6 Risk Sharing Option. Hospital shall have the option in its sole
discretion to restructure the Lease Payments by amending this Agreement as set
forth in Exhibit 8.6 attached hereto (“the Option”). Hospital may exercise the
Option only if (a) no “Event of Default” (as defined in Section 20 below) (and
no act or omission which, with the giving of notice and/or the passage of time,
would constitute an Event of Default) shall then have occurred; and (b) Hospital
has complied with all of the requirements set forth in this Section. The Option
may be exercised not more than once by Hospital (i) at any time prior to the
First Procedure Date, (ii) on the First Procedure Date, or (iii) on any
anniversary of the First Procedure Date (the “Option Exercise Date”). If
Hospital elects to exercise the Option, Hospital shall give written notice
thereof to GKF not less than thirty (30) days prior to the Option Exercise Date,
and shall specify the “Hospital Percentage” (as defined below). In addition,
Hospital shall concurrently execute and deliver to GKF an Amendment to Equipment
Lease Agreement in the form attached hereto as Exhibit 8.6 (the “Amendment”).
               (a) Exercise of the Option Prior to the First Procedure Date. If
Hospital exercises the Option prior to the First Procedure Date, Hospital shall
pay to GKF an

 



--------------------------------------------------------------------------------



 



amount equal to *. Such payment shall be made by Hospital to GKF in immediately
available funds within five (5) days of presentment of an invoice by GKF.
               (b) Exercise of the Option On or After the First Procedure Date.
If Hospital exercises the Option on the First Procedure Date or on any
anniversary of such date, Hospital shall pay to GKF an amount equal to *. Such
payment shall be made by hospital to GKF in immediately available funds within
five (5) days of presentment of an invoice by GKF.
               (c) Appraisal to Determine the Fair Market Valuation. If Hospital
exercises the Option on or after the First Procedure Date, within five (5) days
following Hospital’s exercise of the Option, GKF and Hospital shall each select
an appraiser to determine the Fair Market Valuation, which appraisers shall each
have not less than ten (10) years’ experience in appraising the value of
healthcare businesses. In such event, the Fair Market Valuation shall be the
average of the valuations of the two appraisers so long as the two valuations
are within fifteen percent (15%) of each other. Should the two valuations not be
within fifteen percent (15%) of each other, then the two appraisers shall
mutually select a third appraiser who shall have the same qualifications set
forth above. Following the valuation by the third appraiser, the two valuations
that are closest to each other will be averaged to determine the Fair Market
Valuation. GKF and Hospital shall retain their own appraisers and shall jointly
retain the third appraiser; provided that, within five (5) days following the
issuance of the Fiar Market Valuation, Hospital shall reimburse GKF for all
costs and expenses incurred by GKF in connection with such appraisers (including
the third appraiser).
               (d) Definitions. As used herein:
     (1) “Fair Market Valuation” means the fair market value as of the
applicable Option Exercise Date of the projects * (as defined in and calculated
pursuant to the Amendment) over the remaining Term of the Agreement, without
taking into account the costs of the Equipment.
     (2) “GKF Amount” shall mean the sum of GKF’s actual costs and/or losses
incurred in connection with (a) the “Startup Costs”, (b) the construction and
improvement of the site for the installation of the Equipment and the purchase
of the Equipment (which costs shall not include associated with progress
payments of the purchase of the Equipment); (c) the shipment of the Equipment to
the Site, including, without limitation, freight, insurance, customs, import
taxes and duties, interest costs, permit fees, Equipment storage costs (both
prior and subsequent to shipment), and all other costs and expenses pertaining
thereto; (d) the installation of the Equipment, including, without limitation,
rigging costs; (e) any upgrading of the Equipment as deemed necessary by GKF;
(f) any reloading of the Cobalt in the Equipment; and (g) any and all operating
losses incurred by GKF through the effective date of the Option’s exercise in
connection with the lease of the Equipment to Hospital hereunder (excluding any
administrative or overhead costs or expenses); plus interest accrued on all of
the foregoing from the date incurred by GKF at the floating rate of three
percent (3%)

 



--------------------------------------------------------------------------------



 



above the prime rate as established by Bank of American from time-to-time, which
floating rate shall change as and when changed by Bank of America,
     (3) “Hospital Percentage” means a fixed percentage selected by Hospital in
its sole discretion which shall not *.
     (4) “Startup Costs” means the actual costs incurred by Hospital and
reimbursed by GKF to Hospital (which costs shall not include any administrative
or overhead costs or expenses) to obtain the CON and other regulatory approvals
needed for the installation and use of the Equipment. All such Startup Costs
shall be at their actual cost without administrative overhead or markup. Within
ten (10) days following Hospital’s written notice to GKF of Hospital’s election
to exercise the Option, GKF shall submit to Hospital a detailed statement of the
GKF Amount, and Hospital shall submit to GKF a detailed statement of Hospital’s
Startup Costs. Such detailed statements shall include documentary proof of
expenditures to justify the amounts claimed for such costs. A final cost
accounting of these aforementioned costs shall be completed no later than six
(6) months following the Option Exercise Date which shall be used for purposes
of calculating the GKF Percentage.
     9. Use of the Equipment.
          9.1 The Equipment shall be used by Hospital only at the Site and shall
not be removed therefrom. Hospital shall use the Equipment only in the regular
and ordinary course of Hospital’s business operations and only within the
capacity of the Equipment as determined by Elekta’s specifications. Hospital
shall not use nor permit the Equipment to be used in any manner nor for any
purpose which the Equipment is not designed or reasonably suitable as indicated
to Hospital by Elekta or GKF.
          9.2 This is an agreement of lease only. Nothing herein shall be
construed as conveying to Hospital any right, title or interest in or to the
Equipment, except for the express leasehold interest granted to Hospital for the
Term. All Equipment shall remain personal property (even though said Equipment
may hereafter become attached or affixed to real property) and the title thereto
shall at all times remain exclusively in GKF.
          9.3 During the Term, upon the request of GKF, Hospital shall promptly
affix to the Equipment in a prominent place, or as otherwise directed by GKF,
labels, plates, insignia, lettering or other markings supplied by GKF indicating
GKF’s ownership of the Equipment, and shall keep the same affixed for the entire
Term. Hospital hereby authorizes GKF to cause this Lease or any statement or
other instrument showing the interest of GKF in the Equipment to be filed or
recorded, or refiled or re-recorded, with all governmental agencies considered
appropriate by GKF, at GKF’s cost and expense. Hospital also shall promptly
execute and deliver, or cause to be executed and delivered, to GKF any statement
or instrument requested by GKF for the purpose of evidencing GKF’s interest in
the Equipment, including financing

 



--------------------------------------------------------------------------------



 



statements and waivers with respect to rights in the Equipment from any owners
or mortgagees of any real estate where the Equipment may be located.
          9.4 At Hospital’s cost and expense, Hospital shall (a) protect and
defend GKF’s ownership of and title to the Equipment from and against all
persons claiming against or through Hospital, (b) at all times keep the
Equipment free from any and all liens, encumbrances, attachments, levies,
executions, burdens, charges or legal processes imposed against Hospital, and
(c) give GKF immediate written notice of any matter described in clause (b).
     10. Additional Covenants of Hospital. In addition to the other covenants of
Hospital contained in this Agreement, Hospital shall, at its cost and expense.
          10.1 Provide properly trained, technical and support personnel and
supplies required for the proper performance of Gamma Knife procedures utilizing
the Equipment. The cost of technical and support personnel and supplies required
for the proper performance of Gamma Knife procedures utilizing the Equipment
shall be reimbursed to Hospital by GKF. In this regard, Hospital shall use its
best efforts to maintain on staff a minimum of two (2) Gamma Knife trained teams
comprised of neurosurgeons, radiation oncologists and physicists.
          10.2 Direct, supervise and administer the provision of all hospital
services relating to Gamma Knife Procedures in accordance with all applicable
laws, rules and regulations.
          10.3 Use best efforts to keep and maintain the Equipment and the Site
fully protected, secure and free from unauthorized access or use by any person.
     11. Additional Covenants of GKF. In addition to the other covenants of GKF
contained in this Agreement, GKF, at its cost and expense, shall:
          11.1 Use its best efforts to require Elekta to meets its contractual
obligations to GKF and Hospital upon delivery of the Equipment and put the
Equipment, as soon as reasonably possible, into good, safe and serviceable
condition and fit for its intended use in accordance with the manufacturer’s
specifications, guidelines and field modification instructions.
          11.2 Ensure Hospital’s quiet enjoyment and use of the Equipment, free
of the rights of any other persons except for those rights reserved by GKF or
granted to Elekta under the LGK Agreement or the Purchase Agreement.
          11.3 GKF and Hospital shall mutually select an individual to be
located at the Site to provide Gamma Knife administrative and marketing support
services. The individual’s duties shall include but not be limited to scheduling
Gamma Knife patients and coordinating professional and technical personnel and
support services to perform said Gamma Knife treatment. This individual shall
also verify patient insurance. The individual shall also assist with marketing
activities on an as needed basis. This individual is provided by the Hospital
and GKF shall reimburse Hospital for the cost of the individual. GKF and
Hospital shall mutually agree on individual.
     12. Maintenance of Equipment; Damage or Destruction of Equipment.

 



--------------------------------------------------------------------------------



 



          12.1 During the Term and except as otherwise provided in this
Agreement, GKF, at its cost and expense, shall (a) maintain the Equipment in
good operating condition and repair, reasonable wear and tear excepted,
(b) subject to Hospital’s compliance with its obligations under the LGK
Agreement and under Sections 4, 5, 9, 10, 12, 13 and 16 hereunder, cause the
equipment to be in compliance with all applicable state and federal regulations,
and (c) maintain in full force and effect a Service Agreement with Elekta and
any other service or other agreements required to fulfill GKF’s obligation to
repair and maintain the Equipment under this Section 12. Hospital shall promptly
notify GKF in the event of any damage or destruction to the Equipment or of any
required maintenance or repairs to the Equipment, and GKF shall, or shall cause
its agent to, respond to any such maintenance request within 24 hours and either
repair or replace the equipment within 24 hours or as soon as possible and
practical. In addition, GKF shall pursue all remedies available to it under the
Service Agreement and under any warranties made by Elekta with respect to the
Equipment so that the Equipment will be free from defects in design, materials
and workmanship and will conform to Elekta’s technical specifications concerning
the Equipment.
          12.2 GKF and Elekta shall have the right to access the Equipment for
the purpose of inspection and the performance of repairs at all reasonable
times, upon reasonable advance notice and with a minimum of interference or
disruptions to Hospital’s regular business operations.
          12.3 Hospital shall be liable for any damage to or destruction of the
Equipment caused by the misuse, improper use, or other intentional and wrongful
or negligent acts or omissions of Hospital’s officers, employees, agents, and
contractors. In the event the Equipment is damaged as a result of the misuse,
improper use, or other intentional and wrongful or negligent acts or omissions
of Hospital’s officers, employees, agents and contractors (other than GKF and
Elekta), to the extent such damage is not covered by the Service Agreement or
any warranties or insurance, GKF may service or repair the Equipment as needed
and the cost thereof shall be paid by Hospital to GKF immediately upon written
request; provided that, if GKF’s charges and costs for such service or repair
are not paid in full by Hospital within sixty (60) days after GKF’s request
therefore, in addition to such charges and costs, Hospital shall pay interest
thereon to GKF until paid in full at the annual rate of five percent (5%) in
excess of the Federal Reserve Discount Rate then in effect, as published in the
Wall Street Journal or similar publication (or the maximum monthly interest rate
permitted to be charged by law between an unrelated, commercial borrower and
lender, if less) and costs incurred by GKF in collecting such amount from
Hospital (other than attorneys’ fees). Any work so performed by GKF shall not
deprive GKF of any of its rights, remedies or actions against Hospital for such
damages.
          12.4 If the Equipment is rendered unusable as a result of any failure
of, physical damage to or destruction of the Equipment, Hospital shall give GKF
written notice thereof. GKF shall determine, within thirty (30) days after it is
given written notice of such damage or destruction, whether the Equipment can be
repaired. Subject to Section 12.3 above, in the event GKF determines that the
Equipment cannot be repaired, at the election of GKF in GKF’s sole and absolute
discretion, (a) GKF, at its cost and expense, may replace the Equipment as soon
as reasonably possible taking into account the availability of replacement
equipment from Elekta, Elekta’s other then existing orders for equipment, and
the then existing limitations on Elekta’s manufacturing capabilities, and (b) in
such event, this Agreement shall continue in

 



--------------------------------------------------------------------------------



 



full force and effect as though such damage or destruction had not occurred. If
GKF elects not to replace the Equipment, GKF shall provide written notice of
such election to Hospital, and this Agreement shall terminate on the date that
is ninety (90) days following the date of such notice. In the event GKF
determines that the Equipment can be repaired, GKF shall cause the Equipment to
be repaired as soon as reasonably possible thereafter. Hospital shall fully
cooperate with GKF to effect the replacement of the Equipment or the repair of
the Equipment (including, without limitation, providing full access to the Site)
following the damage or destruction thereof.
     13. Alterations and Upgrades to Equipment. Hospital shall not make any
modifications, alterations or additions to the Equipment (other than normal
operating accessories or controls) without the prior written consent of GKF.
Hospital shall not, and shall not permit any person other than representatives
of Elekta or any other person authorized by GKF to, effect any inspection,
adjustment, preventative or remedial maintenance, or repair to the Equipment
without the prior written consent of GKF. All modifications, alterations,
additions, accessories or operating controls incorporated in or affixed to the
Equipment (herein collectively called “additions” and included in the definition
of “Equipment”) shall become the property of the GKF upon termination of this
Agreement.
     14. Financing of Equipment by GKF. GKF, in its sole discretion, may finance
the Equipment. Financing may be in the form of an installment loan, a
capitalized lease or other commercially available debt or financing instrument.
If GKF finances the Equipment through an installment loan, GKF shall be required
to provide the Equipment as collateral for the loan. If GKF finances the
Equipment through a capitalized lease, title shall vest with the lessor until
such time as GKF exercises its buy-out option under the lease, if any. If
required by the lender, lessor or other financing entity (the “Lender”), GKF may
assign its interest under this Agreement as security for the financing.
Hospital’s interest under this Agreement shall be subject to the interests of
the Lender and Hospital shall execute such documentation as the Lender shall
reasonably require in furtherance of this Section; provided, however, such
assignment shall not relieve GKF of its obligation to Hospital under this
Agreement.
     15. Equipment Operational Costs. GKF shall be responsible for all costs and
expenses for the operation and use of the Equipment. Significant costs and
expenses are enumerated in Exhibit 8.1. Between Hospital and GKF, Hospital shall
be fully liable for all negligent, intentional or wrongful acts or omissions of
Hospital, its officers, directors, employees and agents.
     16. Taxes. GKF shall pay all sales or use taxes imposed or assessed in
connection with the purchase of the Equipment and all personal property taxes
imposed, levied or assessed on the ownership and possession of the Equipment
during the Term. All other taxes, assessments, licenses or other charges
imposed, levied or assessed on the Equipment during the Term shall be paid by
Hospital before the same shall become delinquent, whether such taxes are
assessed or would ordinarily be assessed against GKF or Hospital; provided,
however, Hospital shall not be required to pay any federal, state or local
income, franchise, corporation or excise taxes imposed upon GKF’s net income
realized from the lease of the Equipment. In case of a failure by Hospital to
pay any taxes, assessments, licenses or other charges when and as required under
this Section, GKF may (in GKF’s sole and absolute discretion) pay all or any
part of such

 



--------------------------------------------------------------------------------



 



taxes, in which event the amount paid by GKF shall be immediately payable by
Hospital to GKF upon written request; provided that, if GKF is not repaid in
full by Hospital within sixty (60) days after GKF’s request therefor, in
addition to the repayment of the amounts paid by GKF, Hospital shall pay
interest thereon to GKF until paid in full at the annual rate of five percent
(5%) in excess of the Federal Reserve Discount Rate then in effect, as published
in the Wall Street Journal or similar publication (or the maximum monthly
interest rate permitted to be charged by law between an unrelated, commercial
borrower and lender, if less) and costs incurred by GKF in collecting such
amount from Hospital (other than attorneys’ fees).
     17. No Warranties by GKF. Hospital warrants that as of the First Procedure
Date, it shall have (a) thoroughly inspected the Equipment, (b) determined that
the Equipment is consistent with the size, design, capacity and manufacture
selected by it, and (c) satisfied itself that to the best of its knowledge the
Equipment is suitable for Hospital’s intended purposes and is good working
order, condition and repair at the time of acceptance. GKF SUPPLIES THE
EQUIPMENT UNDER THIS AGREEMENT IN ITS “AS IS” CONDITION. GKF, NOT BEING THE
MANUFACTURER OF THE EQUIPMENT OR THE MANUFACTURER’S AGENT, MAKES NO WARRANTY OR
REPRESENTATION, EITHER EXPRESSED OR IMPLIED, AS TO THE EQUIPMENT’S
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE, DESIGN, CONDITION,
DURABILITY, CAPACITY, MATERIAL OR WORKMANSHIP OR AS TO PATENT INFRINGEMENT OR
THE LIKE. As between GKF and Hospital, Hospital shall bear all risks with
respect to the foregoing warranties. GKF shall not be liable for any direct,
indirect and consequential losses or damages suffered by Hospital or by any
other person for, and Hospital expressly waives any right to hold GKF liable
hereunder for, any claims, demands and liabilities arising out of or in
connection with the design or manufacture, possession or operation of the
Equipment, including injury to persons or property resulting from the failure
of, defective or faulty design, operation, condition, suitability or use of the
Equipment. All warranty or other similar claims with respect to the Equipment
shall be made by Hospital solely and exclusively against persons other than GKF,
including Elekta or any other manufacturers or suppliers. In this regard and
with prior written approval of GKF, Hospital may, in GKF’s name, but at
Hospital’s sole cost and expense, enforce all warranties, agreements or
representations, if any, which may have been made by Elekta or manufacturers,
suppliers or other third parties regarding the Equipment to GKF or Hospital. GKF
shall not be responsible for the operation of the Equipment, however it shall be
GKF’s responsibility that the equipment be properly maintained. GKF and Hospital
shall mutually agree to an acceptable delivery date for the Equipment.
     18. Termination for Economic Justification.
          18.1 Following the initial twenty-four (24) months after the First
Procedure Date and following each subsequent 12 month period thereafter during
the Term, GKF shall have the option to terminate this Agreement if, within a
reasonable period of time after GKF’s written request, Hospital does not provide
GKF with a reasonable economic justification to continue this Agreement and the
provision of Gamma Knife services at the Hospital. GKF’s determination shall be
based upon the utilization of the Equipment and other factors considered
relevant by GKF in the exercise of its discretion. If GKF elects to terminate
pursuant to this Section, GKF shall give written notice thereof to Hospital not
less than ninety (90) days prior to the effective date of the termination
designated in GKF’s written notice.

 



--------------------------------------------------------------------------------



 



          18.2 Notwithstanding the provisions of Section 18.1, if at any time
during the Term of this Agreement, Hospital is suspended or terminated from
participation in the Medicare program, GKF shall have the option to terminate
this Agreement immediately by giving written notice thereof to Hospital.
          18.3 As a result of any termination of this Agreement pursuant to this
Section, GKF may enter upon the Site under Hospital supervision and remove the
Equipment and any improvements made by GKF to the Site without liability of any
kind or nature for appropriate removal or GKF may demand that Hospital remove
and return the Equipment and such improvements to GKF, all at GKF’s sole cost
and expense. GKF shall restore the Site to a similar pre-deinstallation
appearance and condition.
     19. Options to Extend Agreement. As of the end of the Term, Hospital shall
have the option either to:
          19.1 Extend the Term of this Agreement for a five (5) year period of
time upon the terms and conditions of this Agreement; or
          19.2 Terminate this Agreement as of the expiration of the Term.
Hospital shall exercise one (1) of the two (2) options referred to above by
giving an irrevocable written notice thereof to GKF at least twelve (12) months
prior to the expiration of the initial Term. Any such notice shall be sufficient
if it states in substance that Hospital elects to exercise its option and states
which of the two (2) options referred to above Hospital is exercising. If
Hospital fails to exercise the option granted herein at least twelve (12) months
prior to the expiration of the initial Term, the option shall lapse and this
Agreement shall expire as of the end of the initial Term. Further, if Hospital
exercises the option to extend the Term and the parties are unable to mutually
agree upon the length of the extension of the Term or any other terms or
conditions applicable to such extension prior to the expiration of the Term,
this Agreement shall expire as of the end of the initial Term.
     20. Events of Default by Hospital and Remedies.
          20.1 The occurrence of any one of the following shall constitute an
event of default under this Agreement (an “Event of Default”):
               20.1.1 Hospital fails to pay any Lease Payment when due pursuant
to Paragraph 8 above and such failure continues for a period of thirty (30) days
after written notice thereof is given by GKF or its assignee to Hospital;
however, if Hospital cures the rent payment default within the applicable thirty
(30) day period, such default shall not constitute an Event of Default.
               20.1.2 Hospital attempts to remove, sell, transfer, encumber,
assign, sublet or part with possession of the Equipment or any items thereof,
except as expressly permitted herein.
               20.1.3 Hospital fails to observe or perform any of its covenants,
duties or obligations arising under this Agreement or the LGK Agreement and such
failure continues for a

 



--------------------------------------------------------------------------------



 



period of thirty (30) days after written notice thereof by GKF to Hospital;
however, if Hospital cures the default within the applicable thirty (30) day
period or if the default reasonably requires more than thirty (30) days to cure,
Hospital commences to cure the default during the initial thirty (30) day period
and Hospital diligently completes the cure as soon as reasonably possible
following the end of the thirty (30) day period, such default shall not
constitute an Event of Default.
               20.1.4 Hospital ceases doing business as a going concern, makes
an assignment for the benefit of creditors, admits in writing its inability to
pay its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.
               20.1.5 Within sixty (60) days after the commencement of any
proceedings against Hospital seeking reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceedings shall not have been dismissed, or if within
thirty (30) days after the appointment without Hospital’s consent or
acquiescence of any trustee, receiver or liquidator of it or of all or any
substantial part of its assets and properties, such appointment shall not be
vacated.
          20.2 Upon the occurrence of an Event of Default with respect to
Hospital, GKF may at its option do any or all of the following:
               20.2.1 By written notice to Hospital, immediately terminate this
Agreement as to the Equipment, wherever situated. As a result of the
termination, GKF may enter upon the Site and remove the Equipment and any
improvements made by GKF to the Site without liability of any kind or nature for
so doing or GKF may demand that Hospital remove and return the Equipment and
such improvements to GKF, all at Hospital’s sole cost and expense.
               20.2.2 Recover damages from Hospital as may be awarded by a court
of competent jurisdiction for the loss of the bargain represented by this
Agreement. For purposes of determining such damages, the parties agree that the
following methodology shall be used: (a) the amount of such damages shall be
equal to the present value of the unpaid estimated future Lease Payments to be
made by Hospital to GKF through the end of the Term discounted at the rate of
nine percent (9%); and (b) the unpaid estimated future Lease Payments shall be
based on the historical trend of payments made by Hospital to GKF hereunder
taking into account known factors which could impact the historical trend
through the end of the Term. Hospital and GKF acknowledge that the methodology
set forth in this Section constitutes a reasonable method to calculate GKF’s
damages resulting from an Event of Default under the circumstances existing as
of the date of this Agreement. GKF shall use reasonable commercial efforts to
mitigate its damages by attempting to sell or lease the Equipment; provided that
(i) GKF shall not be obligated to give preference to the sale or lease of the
Equipment over the sale, lease or other

 



--------------------------------------------------------------------------------



 



disposition of similar equipment or improvements owned or leased by GKF,
(ii) GKF shall have no obligation to sell or lease any improvements made by GKF
to the Site, and (iii) GKF’s inability in good faith to mitigate damages shall
not limit or otherwise affect the foregoing methodology for determining damages
as set forth in this Section.
               20.2.3 Sell, dispose of, hold, use or lease the Equipment or any
improvements made by GKF to the Site, as GKF in its sole and absolute discretion
may determine (and GKF shall not be obligated to give preference to the sale,
lease or other disposition of the Equipment or improvements over the sale, lease
or other disposition of similar Equipment or improvements owned or leased by
GKF).
               20.2.4 Exercise any other right or remedy which may be available
to GKF under the Uniform Commercial Code or any other applicable law or proceed
by appropriate court action, without affecting GKF’s title or right to
possession of the Equipment or improvements, to enforce the terms hereof or to
recover damages for the breach hereof or to cancel this Agreement as to the
Equipment.
In addition to the foregoing remedies, Hospital shall be liable to GKF for all
reasonable costs and expenses incurred by GKF as a result of the Event of
Default or the exercise of GKF’s remedies.
          20.3 Upon termination of this Agreement or the exercise of any other
rights or remedies under this Agreement or available under applicable law
following an Event of Default, Hospital shall, without further request or
demand, pay to GKF all Lease Payments and other sums then owing under this
Agreement. Hospital shall in any event remain fully liable for all damages as
may be provided by law and for all costs and expenses incurred by GKF on account
of such default, including but not limited to, all court costs. The rights and
remedies afforded GKF under this Agreement shall be deemed cumulative and not
exclusive, and shall be in addition to any other rights or remedies to GKF
provided by law or in equity.
     21. Removal of Equipment. Upon expiration of the Term, GKF, at its cost and
expense, shall remove the Equipment from the Site not more than one hundred
(120) days following the last day of the Term; provided that all of GKF’s right,
title and interest in and to the improvements made by GKF to the Site pursuant
to Section 6 above shall thereupon transfer to Hospital.
     22. Insurance.
          22.1 During the Term, GKF shall, at its cost and expense, purchase and
maintain in effect an all risk property and casualty insurance policy covering
the Equipment. The all risk property and casualty insurance policy shall be for
an amount not less than the replacement cost of the Equipment. The all risk
property and casualty insurance policy maintained by GKF shall be evidenced by a
certificate of insurance or other reasonable documentation which shall be
delivered by GKF to Hospital upon request following the commencement of this
Agreement and as of each annual renewal of such policy during the Term.

 



--------------------------------------------------------------------------------



 



          22.2 During the Term, Hospital shall, at its cost and expense,
purchase and maintain in effect general and professional liability insurance
covering the use or operation of the Equipment by Hospital’s employees and
agents. The general and professional liability insurance policies shall each
provide coverage in amounts not less than One Million Dollars ($1,000,000.00)
per occurrence and One and Five Million Dollars ($5,000,000.00) annual
aggregate. The policies to be maintained by Hospital hereunder shall be
evidenced by a certificate of insurance or other reasonable documentation which
shall be delivered by Hospital to GKF no later than the First Procedure Date and
as of each annual renewal of such policies during the Term. Hospital shall
require any physicians using the equipment to show evidence of professional
liability insurance consistent with Hospital’s Medical Staff Bylaws.
          22.3 During the construction of the Site and prior to the First
Procedure Date, GKF, at its cost and expense, shall purchase and maintain a
general liability insurance policy which conforms with the coverage amounts and
other requirements described in Section 22.2 above and which names Hospital as
an additional insured party. The policy to be maintained by GKF hereunder shall
be evidenced by a certificate of insurance or other reasonable documentation
which shall be delivered by GKF to Hospital prior to the commencement of any
construction at the Site.
          22.4 During the Term, Hospital shall purchase and maintain all workers
compensation insurance to the maximum extent required by applicable law.
     23. Indemnification.
          23.1 Hospital and GKF each hereby covenants and agrees that it will
defend, indemnify and hold the other party and the other party’s officers,
directors, members, employees and agents at all times harmless from and against
any loss, damage and expense (including reasonable attorneys’ fees and other
costs of defense) caused by or arising out of: (i) any liability or obligation
related to the business of the indemnifying party prior to the date hereof;
(ii) any obligation or liability arising from services provided under this
Agreement by the indemnifying party to the extent any such liability or
obligation directly results from the negligence or intentional misconduct of the
indemnifying party, it’s employees or agents ; or (iii) any obligation or
liability resulting from a breach of any provision of this Agreement by the
indemnifying party, it’s employees or agents. The obligations of the parties
under this Section shall survive the expiration or earlier termination of this
Agreement.
          23.2 Any party that intends to enforce an indemnity obligation shall
give the indemnifying party notice of any claim as soon as possible, but the
failure to give such notice shall not constitute a waiver or release of the
indemnifying party and shall not affect the rights of the indemnified party to
recover under this indemnity, except to the extent the indemnifying party is
materially prejudiced thereby. In connection with any claim giving rise to
indemnity under this Section resulting from or arising out of any claim or legal
proceeding by a person who is not a party to this Agreement, the indemnifying
party, at its sole cost and expense, may, upon

 



--------------------------------------------------------------------------------



 



written notice to the indemnified party, assume control of the defense of such
claim or legal proceeding, to the extent that the indemnifying party admits in
writing its indemnification liability to the indemnified party with respect to
all material elements thereof. If the indemnifying party assumes the defense of
any such claim or legal proceeding, the obligations of the indemnifying party
hereunder as to such claim or legal proceeding shall be to take all steps
necessary in the defense or settlement thereof and to hold the indemnified party
harmless from and against any losses, damages, expenses or liability caused by
or arising out of any settlement approved by the indemnifying party and the
indemnified party or any judgment in connection with such claim or legal
proceeding. Each indemnified party shall cooperate with the indemnifying party
in the defense of any such action, the defense of which is assumed by the
indemnifying party. Except with the consent of the indemnified party, which
consent may be withheld at the indemnified party’s sole discretion, the
indemnifying party shall not consent to any settlement or the entry of any
judgment arising from any such claim or legal proceeding which, in each case,
does not include as an unconditional term thereof the delivery by the claimant
or the plaintiff to the indemnified party of a release from all liability in
respect thereof. If the indemnifying party does not assume the defense of any
claim or litigation, any indemnified party may defend against such claim or
litigation in such manner as it may deem appropriate, including but not limited
to settling such claim or litigation, after giving notice of the same to the
indemnifying party, on such terms as the indemnified party may deem appropriate.
The indemnifying party will, promptly after any of the same is incurred,
reimburse the indemnified party in accordance with the provisions hereof for all
damages, losses, liabilities, costs and expenses incurred by the indemnified
party.
          23.3 The indemnity obligations under this Section shall survive the
termination of this Agreement with respect to events occurring during or
relating to the Term.
     24. Restrictive Covenant.
          24.1 During the Term of this Agreement, neither GKF nor American
Shared Radiosurgery Services (“ASRS”) shall, directly or indirectly, within the
* of Baptist Health System, own, operate or sell any Gamma Knife system.
          24.2 GKF and ASRS acknowledge that; (i) the terms contained in this
Section are necessary for the commercially reasonable and proper protection of
the Hospital’s interests; (ii) each and every covenant and restriction contained
in this Section is reasonable in respect of such matter, length of time and
geographical area; and (iii) the Hospital is relying on the representations of
the parties contained in this Section that they shall abide by and be bound by
each of the aforesaid covenants and restrictions.
          24.3 If any court or tribunal of competent jurisdiction determines
that the duration, geographical limit or any other aspect of the provisions of
this Section is unenforceable in accordance with its terms in a particular
jurisdiction, the provisions of this Section shall not terminate, but shall be
deemed amended to the extent required to render them valid and

 



--------------------------------------------------------------------------------



 



enforceable in such jurisdiction and such court or tribunal is hereby authorized
and directed to amend this Agreement only to the extent that such court or
tribunal determines such an amendment is necessary to make it valid and
enforceable in said jurisdiction.
          24.4 Each of GKF and ASRS further agree that damages at law would be
an insufficient remedy for the Hospital in the event that any of them violate
the provisions of this Section, and that the Hospital shall be entitled to make
an application to a court of competent jurisdiction to obtain injunctive relief.
          24.5 The restrictive covenants contained in this Section shall
automatically terminate and be of no further force and effect upon the
termination of this Agreement for any reason.
     25. Miscellaneous.
          25.1 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Neither party shall assign this Agreement nor any of its respective rights
hereunder and Hospital shall not sublease the Equipment without the prior
written consent of the other party, which consent shall not be unreasonably
withheld. An assignment or sublease shall not relieve the assigning party or
sublessor of any liability for performance of this Agreement during the
remainder of the Term. Any purported assignment or sublease made without the
other party’s prior written consent shall be null, void and of no force or
effect.
          25.2 Agreement to Perform Necessary Acts. Each party agrees to perform
any further acts and execute and deliver any further documents which may be
reasonably necessary or otherwise reasonably required to carry out the
provisions of this Agreement.
          25.3 Validity. If for any reason any clause or provision of this
Agreement, or the application of any such clause or provision in a particular
context or to a particular situation, circumstance or person, should be held
unenforceable, invalid or in violation of law by any court or other tribunal of
competent jurisdiction, then the application of such clause or provision in
contexts or to situations, circumstances or persons other than that in or to
which it is held unenforceable, invalid or in violation of law shall not be
affected thereby, and the remaining clauses and provisions hereof shall
nevertheless remain in full force and effect.
          25.4 Attorney’s Fees and Costs. In the event of any action,
arbitration or other proceedings between or among the parties hereto with
respect to this Agreement, each party shall pay for their own attorneys’ fees
and related costs and expenses, irrespective of which party is deemed to be the
prevailing party.
          25.5 Entire Agreement; Amendment. This Agreement together with the
Exhibits attached hereto constitutes the full and complete agreement and
understanding between the parties hereto concerning the subject matter hereof
and shall supersede any and all prior

 



--------------------------------------------------------------------------------



 



written and oral agreements with regard to such subject matter. This Agreement
may be modified or amended only by a written instrument executed by all of the
parties hereto.
          25.6 Number and Gender. Words in the singular shall include the
plural, and words in a particular gender shall include either or both additional
genders, when the context in which such words are used indicates that such is
the intent.
          25.7 Effect of Headings. The titles or headings of the various
paragraphs hereof are intended solely for convenience or reference and are not
intended and shall not be deemed to modify, explain or place any construction
upon any of the provisions of this Agreement.
          25.8 Counterparts. This Agreement may be executed in one or more
counterparts by the parties hereto. All counterparts shall be construed together
and shall constitute one agreement.
          25.9 Governing Law. This Agreement shall be interpreted and enforced
in accordance with the internal laws, and not the law of conflicts, of the State
of Florida applicable to agreements made and to be performed in that State.
          25.10 Exhibits. All exhibits attached hereto and referred to in this
Agreement are hereby incorporated by reference herein as though fully set forth
at length.
          25.11 Ambiguities. The general rule that ambiguities are to be
construed against the drafter shall not apply to this Agreement. In the event
that any provision of this Agreement is found to be ambiguous, each party shall
have an opportunity to present evidence as to the actual intent of the parties
with respect to such ambiguous provision.
          25.12 Representations. Each of the parties hereto represents (a) that
no representation or promise not expressly contained in this Agreement has been
made by any other party hereto or by any of its agents, employees,
representatives or attorneys; (b) that this Agreement is not being entered into
on the basis of, or in reliance on, any promise or representation by such party
or individual, expressed or implied, other than such as are set forth expressly
in this Agreement; (c) that it has been represented by counsel of its own choice
in this matter or has affirmatively elected not to be represented by counsel;
(d) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, (e) it has full power and authority to
execute, deliver and perform this Agreement, and (f) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate or other similar action.
          25.13 Non-Waiver. No failure or delay by a party to insist upon the
strict performance of any term, condition, covenant or agreement of this
Agreement, or to exercise any right, power or remedy hereunder or under law or
consequent upon a breach hereof or thereof shall constitute a waiver of any such
term, condition, covenant, agreement, right, power or

 



--------------------------------------------------------------------------------



 



remedy or of any such breach or preclude such party from exercising any such
right, power or remedy at any later time or times.
          25.14 Notices. All notices, requests, demands or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to the party to whom notice is to be given either (a) by
personal delivery (in which case such notice shall be deemed to have been duly
given on the date of delivery), (b) by next business day air courier service
(e.g., Federal Express or other similar service) (in which case such notice
shall be deemed given on the business day following deposit with the air courier
service), or (c) by United States mail, first class, postage prepaid, registered
or certified, return receipt requested (in which case such notice shall be
deemed given on the third (3rd) day following the date of mailing), and properly
addressed as follows:

         
To GKF:
  Craig K. Tagawa    
 
  Chief Executive Officer    
 
  GK Financing, LLC    
 
  Four Embarcadero Center, Suite 3700    
 
  San Francisco, CA 94111    
To Hospital:
   
 
 
 
 
 
 
 
      

A party to this Agreement may change his, her or its address for purposes of
this Section by giving written notice to the other parties in the manner
specified herein.
          25.15 Special Provisions Respecting Medicare and Medicaid Patients
               25.15.1 Hospital and GKF shall generate such records and make
such disclosures as may be required, from time to time, by the Medicare,
Medicaid and other third party payment programs with respect to this Agreement
in order to meet all requirements for participation and payment associated with
such programs, including but not limited to the matters covered by Section
1861(v)(1)(I) of the Social Security Act.
               25.15.2 For the purpose of compliance with Section 1861(v)(1)(I)
of the Social Security Act, as amended, and any regulations promulgated pursuant
thereto, both parties agree to comply with the following statutory requirements
(a) Until the expiration of four (4) years after the termination of this
Agreement, both parties shall make available, upon written request to the
Secretary of Health and Human Services or, upon request, to the Comptroller
General of the United States, or any of their duly authorized representatives,
the contract, and books, documents and records of such party that are necessary
to certify the nature and extent of such costs, and (b) if either party carries
out any of the duties of the contract through a subcontract with a value or cost
of $10,000 or more over a twelve month period, with a related organization, such
subcontract shall contain a clause to the effect that until the expiration of
four (4) years after the furnishing of such services pursuant to such
subcontract, the related organization shall make available, upon written request
to the Secretary, or upon request to the

 



--------------------------------------------------------------------------------



 



Comptroller General, or any of their duly authorized representatives the
subcontract, and books, documents and records of such organization that are
necessary to verify the nature and extent of such costs.
          25.16 Force Majeure. Failure to perform by either party will be
excused in the event of any delay or inability to perform its duties under this
Agreement directly or indirectly caused by conditions beyond its reasonable
control, including, without limitation, fires, floods, earthquakes, snow, ice,
disasters, acts of God, accidents, riots, wars, operation of law, strikes,
governmental action or regulations, shortages of labor, fuel, power, materials,
manufacturer delays or transportation problems. Notwithstanding the foregoing,
all parties shall make good faith efforts to perform under this Agreement in the
event of any such circumstance. Further, once such an event is resolved, the
parties shall again perform their respective obligations under this Agreement.
          25.17 Independent Contractor Status. With respect to the performance
of the duties and obligations arising under this Agreement, nothing in this
Agreement is intended nor shall be construed to create a partnership, an
employer/employee relationship, a joint venture relationship, or a lease or
landlord/tenant relationship between GKF and Hospital. GKF acknowledges that
physicians practicing at Hospital are not employees or agents of Hospital, but
independent community practitioners.
          25.18 Incidental Access. All information, written, electronic and
oral, regarding patients of Hospital, whether demographic, clinical, or
financial is confidential and protected health information (PHI) under state law
and federal regulation. As a covered entity as defined by the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”), Hospital holds all
information pertaining to its patients as privileged and confidential. The
parties are committed to complying with the Privacy Standards of HIPAA and other
state and federal regulations. In the course of performing functions in relation
to Hospital you may be exposed to or acquire confidential information including
but not limited to data, reports, records, summaries, tables and studies whether
written or oral, fixed in hard copy or contained in any computer database. GKF
(i) understands and acknowledges that patient information is confidential and
protected by law, (ii) understands that patient information should be kept
confidential and that any dissemination, distribution or copy of protected
health information is strictly prohibited, (iii) shall not disclose confidential
information to any third party, (iv) shall advise each of their employees,
agents or representatives of their obligations to keep such information
confidential, (v) breaches, including wrongful disclosure or intentional misuse
of patient information could result in civil and/or criminal penalties resulting
in monetary fines and/or imprisonment pursuant to federal regulations and
(vi) agrees to establish and maintain appropriate safeguards to protect patient
information.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first set forth above.

              “GKF”   GK FINANCING, LLC,         a California limited liability
company    
 
           
 
  By:   /s/ Craig K. Tagawa
 
Craig K. Tagawa,    
 
      Chief Executive Officer    
 
            “HOSPITAL”   BAPTIST HOSPITAL OF EAST TENNESSEE,         a Tennessee
not for profit corporation    
 
           
 
  By:
Name:   /s/ Stephen N. Clapp
 
Stephen N. Clapp    
 
  Title:   Senior Vice President    
 
           
 
  By:
Name:   /s/ Caryn Hawthorne
 
Caryn Hawthorne    
 
  Title:   Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



Exhibit A
LGK AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit 8.1
HOSPITAL’S COST COMPONENT

     
Physical facility space
  *
 
   
Registered nurse
  *
 
   
Physicist
  *
 
   
Clinical coordinator (Section 11.3)
  *
 
   
Recovery room
  *
 
   
Hospital per diem charge
  *
 
   
MRI procedure with contrast
  *
 
   
MRI procedure without contrast
  *
 
   
CT procedure with contrast
  *
 
   
CT procedure without contrast
  *
 
   
Angiography procedure
  *
 
   
Billing and collection fee
  *

On each anniversary of the first procedure date, Hospital may adjust these cost
components up or down, which increases or decreases shall directly correlate to
increases or decreases in Hospitals direct cost (excluding administrative or
overhead expenses) supported by documentation reasonably satisfactory to GKF.
Any other billable hospital services (i.e., medical supplies, lab tests, office
supplies, etc.) necessary to perform a Gamma Knife procedure not expressly set
forth in this exhibit will be reimbursed to Hospital at Hospital’s costs
(excluding administrative or overhead expenses).

 



--------------------------------------------------------------------------------



 



Exhibit 8.6
AMENDMENT TO EQUIPMENT LEASE AGREEMENT

 



--------------------------------------------------------------------------------



 



AMENDMENT TO EQUIPMENT LEASE AGREEMENT
     This AMENDMENT TO EQUIPMENT LEASE AGREEMENT (this “Amendment”) is made and
entered into effective as of the 7th day of August, 2003, by and between GK
FINANCING, LLC, a California limited liability company (“GKF”), and BAPTIST
HOSPITAL OF EAST TENNESSEE, a Tennessee non-profit corporation (“Hospital”),
with reference to the following facts:
R E C I T A L S
A. GKF and Hospital have entered into a certain Equipment Lease Agreement dated
August 7, 2003 (the “Agreement”).
B. Pursuant to Section 8.6 of the Agreement, Hospital has the option to amend
the Agreement in accordance with the provisions of such Section 8.6. Hospital
desires to exercise its option by agreeing to execute and deliver this Amendment
to GKF.
C. GKF desires to amend the Agreement as provided in Section 8.6 thereof.
A G R E E M E N T
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1 Defined Terms. Unless otherwise defined herein, the capitalized terms
used herein shall have the same meanings given to them in the Agreement.
     2 Extension of the Lease Term. The Term of the Agreement shall be extended
to the date that is ten (10) years following the Option Exercise Date.
     3 Lease Payments. The Lease Payments payable by Hospital under the
Agreement shall be restructured and redefined as follows:
     (a) For Procedures that are performed using the Equipment, “Lease Payment”
shall be amended to mean an amount equal to (a) the *, times (b) the
arithmetical total of the * relating to the Equipment minus the * (as each of
such terms is defined below) during each month. For Procedures that are
performed using any other equipment or devices, “Lease Payments” shall be equal
to the * relating to such other equipment or devices during each such month.
     (b) “GKF Percentage” means *.
     (c) “Technical Component Collections” shall be amended to mean the total
amount * by Hospital or its representatives or affiliates during each month from
any and all payor sources, including, without limitation, patients, insurance
companies, state or federal government programs or any other third party payors,
as reimbursement for the technical component of each Procedure irrespective of
whether the Procedure is performed on the Equipment or using any other equipment
or devices. The technical fees

 



--------------------------------------------------------------------------------



 



to be billed for Procedures performed utilizing the Equipment during the Term of
this Agreement shall be an amount which is economically justifiable based upon
each party’s “Direct Operating Expenses” and the “Total Project Cost” (as
defined below), together with a return thereon. Hospital shall consult and
mutually agree with GKF from time to time regarding the amount of the technical
fees to be billed by Hospital for Procedures that are performed utilizing the
Equipment and any revisions thereto. Subject to compliance with the standard
described in the preceding sentence, Hospital and GKF shall mutually agree on
the setting or revision of the amount of the technical fees and the acceptance
of technical fee component amounts with third party payors prior to their
implementation.
     (d) “Direct Operating Expenses” means *.
     (e) “Hospital’s Direct Operating Expenses” means the costs incurred by
Hospital during the subject month for services and personnel associated with the
performance of Procedures utilizing the Equipment, excluding (i) Lease Payments,
(ii) physician and other professional fees, and (iii) direct or indirect
administrative overhead expenses. Hospital’s Cost Component shall be limited to
those costs set forth in Exhibit 8.1 of the Agreement, irrespective of whether
the Procedures are performed on an inpatient or outpatient basis.
     (f) “GKF’s Direct Operating Expenses” means the following expenses incurred
by GKF during the subject month in connection with the Equipment: Maintenance
and repairs, personal property taxes, sales and use tax on Lease Payments made
to GKF, marketing, insurance and all other direct expenses. All Direct Operating
Expenses of either party shall be at their actual cost without administrative
overhead or markup. Within ten (10) days following the implementation of this
Amendment, and on each anniversary date thereafter, GKF shall submit to the
Hospital an estimate of GKF’s Direct Operating Expenses, which shall be subject
to the reasonable approval of Hospital. All Hospital Direct Operating Expenses
and GKF Direct Operating Expenses shall be at their actual cost without
administrative overhead or markup.
          3.1 Monthly Calculation of Lease Payment. Within ten (10) days after
the last day of each month during the Term (and upon the termination or
expiration of the Term with respect to a period shorter than a calendar month),
each party shall submit to the other a statement setting forth such party’s
respective “Direct Operating Expenses” with respect to such month (or portion
thereof). The parties shall also calculate the Technical Component Collections
(determined on a cash basis) with respect to cash receipts for Procedures
performed utilizing the Equipment collected in such month, and within ten
(10) days after the conclusion of such month or portion thereof Hospital shall
provide to GKF all revenue data necessary to perform such calculation.
          3.2 Timing of Lease Payments. The Lease Payments shall be due and
payable by Hospital on a monthly basis within fifteen (15) days after GKF
submits to Hospital its statement setting forth its portion of Direct Operating
Expenses for such month. Furthermore, Lease Payments shall be due and payable
within fifteen (15) days after the close of each month following the termination
or expiration of this Agreement to the extent any Technical

 



--------------------------------------------------------------------------------



 



Component Collections associated with Procedures performed utilizing the
Equipment during the Term are collected after the termination or expiration of
this Agreement; provided that no Direct Operating Expenses shall be deducted in
calculating such Lease Payments following the termination or expiration of the
Agreement since such Direct Operating Expenses would already have been deducted
in calculating the Lease Payments made during the Term of the Agreement. The
terms and provisions of this Section shall survive the expiration or earlier
termination of this Agreement.
          3.3 Payment Priority for Direct Operating Expenses. Notwithstanding
anything to the contrary contained herein, all * shall be paid from the
Technical Component Collections prior to making any Lease Payments to GKF. If
the Technical Component Collections during any month are less than the Direct
Operating Expenses during such month, GKF and Hospital shall be reimbursed for
their respective Direct Operating Expenses incurred by them during such month in
an amount equal to the GKF Percentage or the Hospital Percentage (as applicable)
multiplied by the Technical Component Collections for such month. Any unpaid
shortfall shall be carried over to subsequent month(s) and receive priority in
payment as provided above until paid in full.
          3.4 Right to Inspect Books. Throughout the Term and thereafter until
final settlement of all amounts owed to or claimed by either party under this
Agreement, each party shall have the right to inspect, audit and copy the other
party’s books and records which relate to the accounting for and calculation of
Lease Payments, Technical Component Collections and Direct Operating Expenses.
          3.5 Survival. All of the terms and provisions of this Section 3 shall
survive the termination or expiration of this Agreement.
     4. Effectiveness. This Amendment shall become effective on the Option
Exercise Date provided that the conditions and requirements set forth in
Section 8.6 of the Agreement have been met and/or satisfied.
     5. Conflicts. To the extent any of the provisions of this Amendment
conflict with any of the provisions of the Agreement, the provisions of this
Amendment shall prevail and control.
[Document continued on next page]

 



--------------------------------------------------------------------------------



 



     6. Full Force and Effect. Except as amended herein, all of the terms and
provisions of the Agreement shall remain unchanged and in full force and effect.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

              “GKF”:   GK FINANCING, LLC,         a California limited liability
company    
 
           
 
  By:   /s/ Craig K. Tagawa    
 
     
 
Craig K. Tagawa,    
 
      Chief Executive Officer    
 
            “Hospital”:   BAPTIST HOSPITAL OF EAST         TENNESSEE, a
Tennessee not for         profit corporation    
 
           
 
  By:
Name:   /s/ Stephen N. Clapp
 
Stephen N. Clapp    
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ Caryn Hawthorne    
 
  Name:  
 
Caryn Hawthorne    
 
  Title:   Chief Financial Officer    

 